Exhibit 99.1 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview Second Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 InvestmentsDuring the Quarter 1 InvestmentsFollowing the Quarter 2 DispositionsDuring the Quarter 3 Dispositions Following the Quarter 4 Portfolio Overview 5 Revolving Line of Credit 8 Performance Analysis 8 Transactions with Related Parties 10 Financial Statements 12 Forward Looking Statements 16 Additional Information 16 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. As of November 30, 2014 Introduction to Portfolio Overview We are pleased to present ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.’s (the “Fund”) Portfolio Overview for the quarter ended June 30, 2014.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 14, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $257,646,987 commencing with its initial offering on May 18, 2009 through the closing of the offering on May 18, 2011. During our operating period, we will invest our offering proceeds and cash generated from operations in Capital Assets. Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investmentsduring the quarter ended June 30, 2014: Pacific Radiance Ltd. Investment Date: 6/12/2014 Collateral: Offshore support vessel acquired for $40,000,000. Structure: Lease Expiration Date: 6/12/2024 Purchase Price: The Fund's Investment: SeaChange Projects, LLC Investment Dates: 6/20/2014 8/20/2014 Collateral: Containership vessel valued at $4,200,000*. Structure: Loan Maturity Date: 2/15/2018 Facility Amount: Fund Participation: *As part of our security for the facility, we received an assignment of all earnings related to the vessel CAPT DAVID I LYON including earnings derived from such vessel’s time charter with the U.S. Navy’s Military Sealift Command, which has a term of up to five years and is valued at up to $43,800,000. 1 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. InvestmentsFollowing the Quarter The Fund made the following investmentsafter the quarter ended June 30, 2014: Técnicas Maritimas Avanzadas, S.A. de C.V. Investment Date: 8/27/2014 Collateral: Two platform supply vessels valued at $61,000,000. Structure: Loan Maturity Date: 8/27/2019 Facility Amount: Fund Participation: Geokinetics Inc. Investment Date: 9/4/2014 Collateral: Land based seismic testing equipment acquired for $10,677,000. Structure: Lease Expiration Date: 8/31/2017 Purchase Price: Fund Participation: Premier Trailer Leasing, Inc. Investment Date: 9/24/2014 Collateral: Trailers valued at $272,373,000. Structure: Loan MaturityDate: 9/24/2020 Facility Amount: Fund Participation: NARL Marketing, Inc. Investment Date: Structure: Maturity Date: Facility Amount: Fund Participation: 11/13/2014 Loan 11/13/2017 $15,000,000 Collateral: A network of bulk fuel storage terminals, convenience store type gas stations including related fuel pumps, storage tanks and real estate. 2 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. DispositionsDuring the Quarter The Fund made the following dispositions during the quarter ended June 30, 2014: AET, Inc. Limited Structure: Lease Collateral: Two Aframax tanker vessels. Disposition Dates: 4/14/2014 5/21/2014 The Fund's Investment: Total Proceeds Received: 10,847,000* * On April 14, 2014 and May 21, 2014, the Eagle Otome and the Eagle Subaru were sold for $7,395,355 and $7,426,625 respectively, resulting in a gain on sale. As originally contemplated, all proceeds from the sale of the two vessels were used to repay indebtedness incurred in connection with the Fund’s investment in ICON AET Holdings, LLC, which also includes two Very Large Crude Carriers currently on charter with AET Inc. Limited. Palmali Holding Company Limited Structure: Loan Collateral: Two Aframax tanker vessels. Disposition Date: 4/15/2014 The Fund's Investment: Total Proceeds Received: Western Drilling Inc. Structure: Loan Collateral: Oil and drilling rigs. Disposition Date: 5/30/2014 The Fund's Investment: Total Proceeds Received: $7,984,000** ** Due to Western Drilling’s failure to meet certain payment obligations, the collateral was repossessed and sold. Although a substantial portion of the loan has been recovered, the Fund continues to pursue all legal remedies to obtain payment of the outstanding loan balance. Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Disposition Date: 5/30/2014 The Fund's Investment: Total Proceeds Received: NTS Communications, Inc. Structure: Loan Collateral: Telecommunications equipment. Disposition Date: 6/6/2014 The Fund's Investment: Total Proceeds Received: 3 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Dispositions Following the Quarter The Fund made the following dispositions after the quarter ended June 30, 2014: SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. Disposition Date: 7/2/2014 The Fund's Investment: Total Proceeds Received: SeaChange Projects, LLC Structure: Loan Collateral: Containership vessel. Disposition Date: 9/24/2014 The Fund's Investment: Total Proceeds Received: 4 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview As of June 30, 2014, our portfolio consisted of the following investments: Geden Holdings Limited Structure: Lease Collateral: A crude oil tanker and two supramax bulk carrier vessels. Expiration Dates: 6/21/2016 9/30/2017 Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. MaturityDate: 2/1/2018 Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 6/3/2021 Cenveo Corporation Structure: Maturity Date: Loan 10/1/2018 Collateral: Printing, folding and packaging equipment used in the production of commercial envelopes. Coach Am Group Holdings Corp. Structure: Lease Collateral: Motor coach buses. Expiration Date: 5/31/2015 Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and services equipment. Expiration Dates: 11/30/2016 4/30/2017 5 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Vas Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. MaturityDate: 10/6/2014 AET, Inc. Limited Structure: Lease Collateral: Two Very Large Crude Carriers. Expiration Date: 3/29/2021 Exopack, LLC Structure: Lease Collateral: Film extrusion line and flexographic printing presses. Expiration Dates: 7/31/2015 9/30/2015 Heniff Transportation Systems, LLC Structure: Maturity Date: Loan 8/31/2016 Collateral: Tractor, stainless steel tank trailers and related equipment. SAExploration Holdings, Inc. Structure: Loan Collateral: Seismic imaging equipment. Maturity Date: 11/28/2016 Sargeant Marine, Inc. Structure: Loan Collateral: Asphalt carrier vessel. Maturity Date: 12/31/2018 6 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) Blackhawk Mining, LLC Structure: Lease Collateral: Mining equipment. ExpirationDate: 2/28/2018 Siva Global Ships Limited Structure: Lease Collateral: Two liquefied petroleum gas tanker vessels. Expiration Dates: 3/28/2022 4/8/2022 Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 4/3/2018 Jurong Aromatics Corporation Pte. Ltd. Structure: Maturity Date: Loan 1/16/2021 Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Superior Tube Company, Inc. Structure: Maturity Date: Loan 10/1/2017 Collateral: Equipment and related inventory used in oil field services business. Pacific Radiance Ltd. Structure: Lease Collateral: Offshore support vessel. ExpirationDate: 6/12/2024 7 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) SeaChange Projects, LLC Structure: Loan Collateral: Containership vessel. MaturityDate: 2/15/2018 Revolving Line of Credit The Fund entered into an agreement with California Bank & Trust (“CB&T”) for a revolving line of credit through March 31, 2015 of up to $15,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, by the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The interest rate for general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At June 30, 2014, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested as ofJune 30, 2014 Leverage Ratio 0.90:1* % of Receivables Collected in the Quarter EndedJune 30, 2014 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as ofNovember 30, 2014. One of our objectives is to provide cash distributions to our partners.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO. CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as the net change in cash during the period plus distributions to partners and investments made during such period, less the debt proceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period. We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. 8 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Performance Analysis (continued) Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to partners, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make Investments and Distributions to Partners As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to partners during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO 9 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Performance Analysis (continued) Cash Available From Business Operations for the Period January 1, 2014 through June 30, 2014 Cash balance at January 1, 2014 $ Cash balance at June 30, 2014 $ Net change in cash $ Add Back: Distributions paid to partners from January 1, 2014 through June 30, 2014 $ Investments made during the period Investment in notes receivable $ Investment in joint ventures Investment by Noncontrolling Interests $ Cash Available from Business Operations (CABO) $ 1 1
